NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10224

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00080-GMN

 v.
                                                MEMORANDUM*
CORNELL DUQAUNEX ANDERSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Cornell Duqaunex Anderson appeals from the district court’s judgment and

challenges the 54-month supervised release term imposed upon revocation of

supervised release. We have jurisdiction 28 U.S.C. § 1291, and we affirm.

      Anderson first contends that the district court violated his due process rights,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the Confrontation Clause, by sentencing him based on unproven violation

conduct that was supported only by hearsay evidence in a police report. This

argument is unavailing. The admission of the report was harmless as to the court’s

decision to revoke because the court did not find the violation described in the

report. See United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir. 2003). To

the extent the court relied on the report at sentencing, it did not violate Anderson’s

rights. See United States v. Vera, 893 F.3d 689, 692 (9th Cir. 2018) (“At

sentencing, the Confrontation Clause does not apply[.]”); United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009) (district court may rely on

“wide variety of information at sentencing,” including hearsay, as long as the

information has “some minimal indicium of reliability beyond mere allegation”

(internal quotations omitted)).

      Anderson next contends that the district court procedurally erred by

insufficiently explaining its decision to impose the statutory maximum term of

supervision. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The record

demonstrates that the district court considered Anderson’s mitigating arguments,

probation’s sentencing recommendation, and the 18 U.S.C. § 3583(e) sentencing

factors. Anderson has not shown a reasonable probability that he would have

received a different sentence had the district court said more. See United States v.


                                          2                                    18-10224
Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Finally, Anderson argues that the term of supervised release is substantively

unreasonable in light of the nature of his violations and his previous period of

success on supervision. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The 54-month term is substantively

reasonable in light of the section 3583(e) sentencing factors and the totality of the

circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           3                                   18-10224